Case: 10-41083     Document: 00511610738         Page: 1     Date Filed: 09/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 22, 2011
                                     No. 10-41083
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JASON JAMES WATTS, also known as Popcorn,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 3:00-CR-18-2


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jason James Watts appeals the district court’s judgment revoking his
supervised release. His supervision was revoked after he committed the Texas
offense of aggravated assault causing serious bodily injury. He argues that the
evidence was insufficient to revoke his supervision because he acted in self
defense.
        We review the district court’s decision to revoke supervised release for
abuse of discretion. United States v. Spraglin, 418 F.3d 479, 480 (5th Cir. 2005).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41083   Document: 00511610738      Page: 2   Date Filed: 09/22/2011

                                  No. 10-41083

A district court does not abuse its discretion in revoking a defendant’s
supervised release if a preponderance of the evidence satisfies the court that the
defendant has failed to comply with the conditions of supervised release. United
States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995); see 18 U.S.C. § 3583(e)(3).
“All that is required is enough evidence, within a sound judicial discretion, to
satisfy the district judge that the conduct of the probationer has not met the
conditions of probation.” Spraglin, 418 F.3d at 481 (quotation marks and
citation omitted). In considering a challenge to the sufficiency of the evidence,
this court views the “evidence and all reasonable inferences that may be drawn
from the evidence in a light most favorable to the Government.” United States
v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994).
      The Government alleged that Watts committed an aggravated assault
resulting in serious bodily injury based on two fights that occurred between
Watts and Eliu Rojas; one fight was inside a pool hall and the other was outside
the pool hall. Watts’s claim of self defense rests upon the fact that no one saw
who started the first fight and after that fight ended, Rojas followed Watts
outside, where they fought again. There is no evidence that Watts reasonably
believed that force was immediately necessary to protect against Rojas’s use or
attempted use of unlawful force because there is no evidence regarding what
happened outside the pool hall prior to the second fight. And after that fight
ended, Watts walked away, returned, and kicked Rojas in the head while he was
on the ground and no longer fighting. See TEX. PENAL CODE ANN. § 9.31(a).
Viewing the evidence and all reasonable inferences that may be drawn from the
evidence in a light most favorable to the Government, see Alaniz-Alaniz, 38 F.3d
at 792, establishes that Watts’s conduct did not meet the conditions of his
supervised release. See Spraglin, 418 F.3d at 481. The district court did not
abuse its discretion in rejecting Watts’s self-defense claim and revoking his
supervised release. See id. at 480.
      AFFIRMED.

                                        2